
      
        DEPARTMENT OF HOMELAND SECURITY 
        Federal Emergency Management Agency 
        44 CFR Part 67 
        [Docket No. FEMA-B-1020] 
        Proposed Flood Elevation Determinations 
        
          AGENCY:
          Federal Emergency Management Agency, DHS. 
        
        
          ACTION:
          Proposed rule. 
        
        
          SUMMARY:
          Comments are requested on the proposed Base (1 percent annual-chance) Flood Elevations (BFEs) and proposed BFE modifications for the communities listed in the table below. The purpose of this notice is to seek general information and comment regarding the proposed regulatory flood elevations for the reach described by the downstream and upstream locations in the table below. The BFEs and modified BFEs are a part of the floodplain management measures that the community is required either to adopt or show evidence of having in effect in order to qualify or remain qualified for participation in the National Flood Insurance Program (NFIP). In addition, these elevations, once finalized, will be used by insurance agents, and others to calculate appropriate flood insurance premium rates for new buildings and the contents in those buildings. 
        
        
          DATES:
          Comments are to be submitted on or before February 17, 2009. 
        
        
          ADDRESSES:
          The corresponding preliminary Flood Insurance Rate Map (FIRM) for the proposed BFEs for each community are available for inspection at the community's map repository. The respective addresses are listed in the table below. 

          You may submit comments, identified by Docket No. FEMA-B-1020, to William R. Blanton, Jr., Chief, Engineering Management Branch, Mitigation Directorate, Federal Emergency Management Agency, 500 C Street, SW., Washington, DC 20472, (202) 646-3151, or (e-mail) bill.blanton@dhs.gov. 
        
        
          FOR FURTHER INFORMATION CONTACT:

          William R. Blanton, Jr., Chief, Engineering Management Branch, Mitigation Directorate, Federal Emergency Management Agency, 500 C Street, SW., Washington, DC 20472, (202) 646-3151 or (e-mail) bill.blanton@dhs.gov. 
        
      
      
        SUPPLEMENTARY INFORMATION:
        The Federal Emergency Management Agency (FEMA) proposes to make determinations of BFEs and modified BFEs for each community listed below, in accordance with section 110 of the Flood Disaster Protection Act of 1973, 42 U.S.C. 4104, and 44 CFR 67.4(a). 
        These proposed BFEs and modified BFEs, together with the floodplain management criteria required by 44 CFR 60.3, are the minimum that are required. They should not be construed to mean that the community must change any existing ordinances that are more stringent in their floodplain management requirements. The community may at any time enact stricter requirements of its own, or pursuant to policies established by other Federal, State, or regional entities. These proposed elevations are used to meet the floodplain management requirements of the NFIP and are also used to calculate the appropriate flood insurance premium rates for new buildings built after these elevations are made final, and for the contents in these buildings. 
        Comments on any aspect of the Flood Insurance Study and FIRM, other than the proposed BFEs, will be considered. A letter acknowledging receipt of any comments will not be sent. 
        
          Administrative Procedure Act Statement. This matter is not a rulemaking governed by the Administrative Procedure Act (APA), 5 U.S.C. 553. FEMA publishes flood elevation determinations for notice and comment; however, they are governed by the Flood Disaster Protection Act of 1973, 42 U.S.C. 4105, and the National Flood Insurance Act of 1968, 42 U.S.C. 4001 et seq., and do not fall under the APA. 
        
          National Environmental Policy Act. This proposed rule is categorically excluded from the requirements of 44 CFR part 10, Environmental Consideration. An environmental impact assessment has not been prepared. 
        
          Regulatory Flexibility Act. As flood elevation determinations are not within the scope of the Regulatory Flexibility Act, 5 U.S.C. 601-612, a regulatory flexibility analysis is not required. 
        
          Executive Order 12866, Regulatory Planning and Review. This proposed rule is not a significant regulatory action under the criteria of section 3(f) of Executive Order 12866, as amended. 
        
          Executive Order 13132, Federalism. This proposed rule involves no policies that have federalism implications under Executive Order 13132. 
        
          Executive Order 12988, Civil Justice Reform. This proposed rule meets the applicable standards of Executive Order 12988. 
        
          List of Subjects in 44 CFR Part 67 
          Administrative practice and procedure, Flood insurance, Reporting and recordkeeping requirements.
        
        
        Accordingly, 44 CFR part 67 is proposed to be amended as follows: 
        
          PART 67—[AMENDED] 
          1. The authority citation for part 67 continues to read as follows: 
          
            Authority:
            42 U.S.C. 4001 et  seq.; Reorganization Plan No. 3 of 1978, 3 CFR, 1978 Comp., p. 329; E.O. 12127, 44 FR 19367, 3 CFR, 1979 Comp., p. 376. 
          
          
            § 67.4 
            [Amended] 
            2. The tables published under the authority of § 67.4 are proposed to be amended as follows: 
            
               
              
                Flooding source(s)
                Location of referenced elevation**
                * Elevation in feet(NGVD)+ Elevation in feet(NAVD)
                  # Depth in feet above ground
                
                Effective
                Modified
                Communities affected
              
              
                
                  St. Joseph County, Indiana, and Incorporated Areas
                
              
              
                Baugo Creek
                Approximately 300 feet upstream of confluence with St. Joseph River/Baugo Bay
                +718
                +719
                Town of Osceola, Unincorporated Areas of St. Joseph County.
              
              
                 
                Approximately 100 feet upstream of county boundary with Elkhart County
                None
                +726
              
              
                
                Judy Creek
                Approximately 1,950 feet upstream of Kenilwood Road
                +712
                +711
                Town of Roseland.
              
              
                 
                Approximately 1,825 feet downstream of Indiana East-West Toll Road
                +713
                +712
              
              
                Kieffer Creek
                Approximately 550 feet upstream of confluence with St. Joseph River
                None
                +690
                City of South Bend, Unincorporated Areas of St. Joseph County.
              
              
                 
                Approximately 1,850 feet upstream of Hollyhock Road
                +721
                +722
              
              
                Potato Creek
                Approximately 280 feet downstream of Cemetery Road
                None
                +709
                Town of North Liberty.
              
              
                 
                Approximately 980 feet upstream of Cemetery Road
                None
                +712
              
              
                * National Geodetic Vertical Datum.
              
              
                + North American Vertical Datum.
              
              
                # Depth in feet above ground.
              
              
                ** BFEs to be changed include the listed downstream and upstream BFEs, and include BFEs located on the stream reach between the referenced locations above. Please refer to the revised Flood Insurance Rate Map located at the community map repository (see below) for exact locations of all BFEs to be changed.
              
              
                Send comments to William R. Blanton, Jr., Chief, Engineering Management Branch, Mitigation Directorate, Federal Emergency Management Agency, 500 C Street, SW., Washington, DC 20472.
              
              
                
                  ADDRESSES
                
              
              
                
                  City of South Bend
                
              
              
                Maps are available for inspection at 227 West Jefferson Blvd, Suite 400 S, South Bend, IN 46601.
              
              
              
                
                  Town of North Liberty
                
              
              
                Maps are available for inspection at 300 South Main Street, North Liberty, IN 46554.
              
              
              
                
                  Town of Osceola
                
              
              
                Maps are available for inspection at 850 Lincoln Way West, Osceola, IN 46561.
              
              
              
                
                  Town of Roseland
                
              
              
                Maps are available for inspection at 200 Independence Drive, Roseland, IN 46637.
              
              
              
                
                  Unincorporated Areas of St. Joseph County
                
              
              
                Maps are available for inspection at 227 W. Jefferson Blvd, Room 732, South Bend, IN 46601.
              
              
                
                  Cameron Parish County, Louisiana, and Incorporated Areas
                
              
              
                Calcasieu Lake
                Base Flood Elevation Changes ranging from 8 to 16 feet in the form of Coastal AE/VE Zones have been made
                +6-13
                +8-16
                Unincorporated Areas of Cameron Parish.
              
              
                Grand Lake/Mermentau Lake
                Base Flood Elevation Changes ranging from 8 to 11 feet in the form of Coastal AE/VE Zones have been made
                +6-12
                +8-11
                Unincorporated Areas of Cameron Parish.
              
              
                Gulf of Mexico
                Base Flood Elevation Changes ranging from 6 to 22 feet in the form of Coastal AE/VE Zones have been made.
                +4-21
                +6-22
                Unincorporated Areas of Cameron Parish.
              
              
                Sabine Lake
                Base Flood Elevation Changes ranging from 10 to 14 feet in the form of Coastal VE Zones have been made
                +8-13
                +10-14
                Unincorporated Areas of Cameron Parish.
              
              
                White Lake
                Base Flood Elevation Changes ranging from 8 to 12 feet in the form of Coastal VE Zones have been made for transects extended from White Lake into Cameron Parish from Vermillion Parish
                +10-13
                +8-12
                Unincorporated Areas of Cameron Parish.
              
              
                * National Geodetic Vertical Datum.
              
              
                + North American Vertical Datum.
              
              
                # Depth in feet above ground.
              
              
                ** BFEs to be changed include the listed downstream and upstream BFEs, and include BFEs located on the stream reach between the referenced locations above. Please refer to the revised Flood Insurance Rate Map located at the community map repository (see below) for exact locations of all BFEs to be changed.
              
              
                Send comments to William R. Blanton, Jr., Chief, Engineering Management Branch, Mitigation Directorate, Federal Emergency Management Agency, 500 C Street, SW., Washington, DC 20472.
              
              
                
                  ADDRESSES
                
              
              
                
                  Unincorporated Areas of Cameron Parish
                
              
              
                Maps are available for inspection at 119 Smith Circle, Cameron, LA 70631.
              
              
                
                  Custer County, Montana, and Incorporated Areas
                
              
              
                Tongue River
                Approximately 1,605 Feet upstream of confluence with Yellowstone River
                +2360
                +2359
                Unincorporated Areas of Custer County, City of Miles City.
              
              
                 
                Approximately 5,315 Feet upstream of Interstate 94
                None
                +2375
              
              
                
                Tongue River Split 1
                Approximately 1,450 Feet upstream of confluence with Yellowstone River
                None
                +2353
                Unincorporated Areas of Custer County, City of Miles City.
              
              
                 
                Approximately 2,430 Feet upstream of 4th Street
                None
                +2358
              
              
                Tongue River Split 2A
                Approximately 2,135 Feet upstream of confluence with Yellowstone River
                None
                +2348
                Unincorporated Areas of Custer County, City of Miles City.
              
              
                 
                Approximately 185 Feet upstream of Montana Avenue
                None
                +2358
              
              
                Tongue River Split 2B
                Just downstream of the intersection of Palmer Street and 9th Street
                None
                +2359
                City of Miles City.
              
              
                 
                Approximately 705 Feet upstream of Pleasant St
                None
                +2360
              
              
                Tongue River Split 2C
                Approximately 380 Feet upstream of Palmer Street
                None
                +2359
                City of Miles City.
              
              
                 
                Approximately 1,145 Feet upstream of Pacific Avenue
                None
                +2363
              
              
                Tongue River Split 3A
                Approximately 300 Feet upstream of confluence with Tongue River Split 2A
                None
                +2346
                Unincorporated Areas of Custer County, City of Miles City.
              
              
                 
                Approximately 290 Feet upstream of Leighton Street
                None
                +2358
              
              
                Tongue River Split 3B
                Just downstream of Pleasant Street
                None
                +2360
                Unincorporated Areas of Custer County, City of Miles City.
              
              
                 
                Approximately 75 Feet upstream of 4th Avenue
                None
                +2365
              
              
                Tongue River Split 3C
                Approximately 130 Feet downstream of Palmer Street
                None
                +2358
                Unincorporated Areas of Custer County, City of Miles City.
              
              
                 
                Approximately 1,465 Feet upstream of Balsam Drive
                None
                +2368
              
              
                Yellowstone River
                Approximately 22,675 Feet downstream of State Highway 59
                None
                +2336
                Unincorporated Areas of Custer County, City of Miles City.
              
              
                 
                Approximately 11,500 Feet upstream of State Highway 59
                None
                +2363
              
              
                * National Geodetic Vertical Datum.
              
              
                + North American Vertical Datum.
              
              
                # Depth in feet above ground.
              
              
                ** BFEs to be changed include the listed downstream and upstream BFEs, and include BFEs located on the stream reach between the referenced locations above. Please refer to the revised Flood Insurance Rate Map located at the community map repository (see below) for exact locations of all BFEs to be changed.
              
              
                Send comments to William R. Blanton, Jr., Chief, Engineering Management Branch, Mitigation Directorate, Federal Emergency Management Agency, 500 C Street, SW., Washington, DC 20472.
              
              
                
                  ADDRESSES
                
              
              
                
                  City of Miles City
                
              
              
                Maps are available for inspection at 17 South 8th Street, Miles City, MT 59301.
              
              
              
                
                  Unincorporated Areas of Custer County
                
              
              
                Maps are available for inspection at 1010 Main Street, Miles City, MT 59301.
              
              
                
                  Coshocton County, Ohio, and Incorporated Areas
                
              
              
                Muskingum River
                170 feet upstream of railroad crossing over Muskingum River east of Conesville
                None
                +737
                Village of Conesville.
              
              
                 
                260 feet upstream of railroad crossing over Muskingum River east of Conesville
                None
                +737
              
              
                * National Geodetic Vertical Datum.
              
              
                + North American Vertical Datum.
              
              
                # Depth in feet above ground.
              
              
                ** BFEs to be changed include the listed downstream and upstream BFEs, and include BFEs located on the stream reach between the referenced locations above. Please refer to the revised Flood Insurance Rate Map located at the community map repository (see below) for exact locations of all BFEs to be changed.
              
              
                Send comments to William R. Blanton, Jr., Chief, Engineering Management Branch, Mitigation Directorate, Federal Emergency Management Agency, 500 C Street, SW., Washington, DC 20472.
              
              
                
                  ADDRESSES
                
              
              
                
                  Village of Conesville
                
              
              
                Maps are available for inspection at Coshocton County Engineer Office, 23194 County Road 621, Coshocton, OH 43812.
              
            
            
              
              (Catalog of Federal Domestic Assistance No. 97.022, “Flood Insurance.”)
            
          
          
            Dated: November 13, 2008.
            Michael K. Buckley,
            Acting Assistant Administrator, Mitigation Directorate, Department of Homeland Security, Federal Emergency Management Agency.
          
        
      
      [FR Doc. E8-27478 Filed 11-18-08; 8:45 am]
      BILLING CODE 9110-12-P
    
  